DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in the non-provision application filed on 12/18/2019.

Drawings
3.	The drawings were received on 12/18/2019 (in the filings).  These drawings are acceptable.


Examiner’s Remarks
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):

ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Bade et al., US 2019/0278624 A1 (“Bade”).
	(B)	Sampathkumar et al., US 2018/0097874 A1 (“Sampathkumar”).


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
8.	Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Bade in view of (B) Sampathkumar.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 1, (A) Bade teaches/suggests the invention substantially as claimed, including:
“A system to facilitate infrastructure management, comprising:
	one or more processors;
	and a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to ...” 
(Fig. 7 and ¶¶ 60–62: processor and system memory);

“execute an infrastructure management controller to ... balance utilization of infrastructure resources between a plurality of on-premise infrastructure controllers”
(¶ 40: the provisioning controller 109 or other suitable components in the distributed computing system 100 can be configured to determine that the source virtual machine 144a is to be migrated to the destination node 106b due to workload balancing ... the provisioning controller 109 can issue commands 162 and 162' to both the source node 106a and the destination node 106b to initiate a post-copy live migration of the source virtual machine); 

“wherein each of the plurality of on-premise infrastructure controllers controls a set of physical resources and the infrastructure management controller manages control of each set of the physical resources via the plurality of on-premise infrastructure controllers”
(¶ 19: A “node” generally refers to a computing device configured to implement one or more virtual machines, virtual routers, virtual gateways, or other suitable virtualized computing components. In one example, a node can include a computing server having a hypervisor configured to support one or more virtual machines;
¶ 19: a computing cluster is one or more racks each holding multiple servers in a cloud computing datacenter (or portions thereof) configured to provide cloud services;
binds logical requirements for resources such as memory, processor, and networking access used by, for example, a virtual machine to concrete instances of appropriate resources in a distributed computing system;
¶ 40: provisioning controller 109 can issue commands 162 and 162' to both the source node 106a and the destination node 106b ...;
see also Sampathkumar, infra, Fig. 1 and ¶ 13: VM management server 105 manages hosts 120 as a cluster and includes a resource scheduling software; and ¶ 31, teaching hypervisors as an example for the hardware abstraction layer).

	Bade does not teach “automatically balance” the utilization of infrastructure resources.

	(B) Sampathkumar however teaches:
“automatically balance” the utilization of infrastructure resources
(¶ 13: Load measurer 112 periodically requests from each host 120 the resource utilization metrics being tracked therein;
¶ 14: resource scheduler 110 sorts the hosts in the cluster according to its resource utilization metrics and determines a resource utilization difference ... if the difference in resource utilization between the most loaded host and the least loaded host exceeds the threshold difference, workloads at the most loaded host are evaluated for migration to the least loaded host;
¶ 20: Migration engine 114 carries out the workload migration).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sampathkumar with those of Bade to periodically evaluate and balance the workloads amongst the hosts based on updated (most recently collected) resource utilization metrics. The motivation or advantage to do so is allow for the responsive and optimal sharing of collective resources based on actual resource usage and host performance.


claim 2, Bade and Sampathkumar teach/suggest:
“wherein the infrastructure management controller detects one or more devices that are to be added to a data center having one or more on-premise infrastructure controllers, determines load conditions at the one or more on-premise infrastructure controllers and allocates management of the one or more devices to a first of the one or more on-premise infrastructure controllers based on the load conditions”
(Bade, ¶ 39: provisioning controller ... allocate, for example, the source node 106a for instantiating the requested virtual machine 144 ... Subsequently, the provisioning controller or other suitable components of the distributed computing system 100 can instruct the allocated source node 106a for initialize an instantiation process for providing the requested source virtual machine 144a. In response, the source node 106a can instantiate the source virtual machine 144a for use by the user 101;
¶ 40: the provisioning controller 109 can issue commands 162 and 162' to both the source node 106a and the destination node 106b to initiate a post-copy live migration of the source virtual machine 144a from the source node 106a to the destination node 106b ... destination node 106b can then instantiate a destination virtual machine 144b with the subset of execution state received from the source node 106a;
Sampathkumar, ¶¶ 13–14 and 20, teaching load balancing based on periodically monitored resource utilization metrics, as applied in rejecting claim 1 above).

11.	Regarding claim 3, Sampathkumar teaches/suggests:
“wherein determining the load conditions at the one or more on-premise infrastructure controllers comprises determining an on-premise infrastructure controller having a least resource utilization”
(¶ 14: resource scheduler 110 sorts the hosts in the cluster according to its resource utilization metrics and determines a resource utilization difference ... if the difference in resource utilization between the most loaded host and the least loaded host exceeds the threshold difference, workloads at the most loaded host are evaluated for migration to the least loaded host).




12.	Regarding claim 4, Bade and Sampathkumar teach/suggest:
“wherein the infrastructure management controller automatically balances application workloads executing on hardware devices between the plurality of on-premise infrastructure controllers”
(Bade, ¶ 40, teaching migrating source virtual machine to a destination node due to workload balancing;
Sampathkumar, ¶¶ 13–14 and 20, teaching load balancing based on periodically monitored resource utilization metrics, as applied in rejecting claim 1 above).

13.	Regarding claim 5, Bade and Sampathkumar teach/suggest:
“wherein the infrastructure management controller automatically balancing the application workloads comprises detecting whether resource utilization at a first of the one or more on-premise infrastructure controllers exceeds a predetermined threshold and transferring a workload from a first set of devices managed by the first on-premise infrastructure controller to a second set of devices managed by a second of the plurality of on-premise infrastructure controllers”
(Bade, ¶ 40, teaching migrating source virtual machine to a destination node due to workload balancing;
Sampathkumar, ¶¶ 13–14 and 20, teaching load balancing based on periodically monitored resource utilization metrics and determining if the difference in resource utilization between the most loaded host and the least loaded host exceeds the threshold difference, workloads at the most loaded host are evaluated for migration to the least loaded host, as applied in rejecting claim 1 above).




claim 6, Sampathkumar teaches/suggests:
“wherein the infrastructure management controller selects a workload to transfer”
(¶ 17: In one embodiment, resource scheduler 110 selects a workload at the source host having the highest resource utilization as the first candidate workload for migration).

15.	Regarding claim 7, Sampathkumar teaches/suggests:
“wherein the infrastructure management controller selects the second on-premise infrastructure controller”
(¶ 14: determines a resource utilization difference between the most loaded host and the least loaded host ... workloads at the most loaded host are evaluated for migration to the least loaded host;
¶ 15: workloads at the more loaded host are evaluated for migration to the less loaded host;
¶ 20: Migration engine 114 carries out the workload migration).

16.	Regarding claim 8, Sampathkumar teaches/suggests:
“wherein the infrastructure management controller selects the second on-premise infrastructure controller based on one or more criteria”
(¶ 14: determines a resource utilization difference between the most loaded host and the least loaded host ... workloads at the most loaded host are evaluated for migration to the least loaded host;
¶ 15: workloads at the more loaded host are evaluated for migration to the less loaded host;
¶ 20: Migration engine 114 carries out the workload migration).


17.	Regarding claims 9–15, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1–6 and 8, respectively. Therefore, they are rejected on the same basis as claims 1–6 and 8 above, including the following rationale:


(claim 9) “monitor infrastructure resources managed by a plurality of on-premise infrastructure controllers at an infrastructure management controller”
(Bade, ¶ 19: A “node” generally refers to a computing device configured to implement one or more virtual machines, virtual routers, virtual gateways, or other suitable virtualized computing components. In one example, a node can include a computing server having a hypervisor configured to support one or more virtual machines;
¶ 19: a computing cluster is one or more racks each holding multiple servers in a cloud computing datacenter (or portions thereof) configured to provide cloud services;
¶ 20: Instantiation binds logical requirements for resources such as memory, processor, and networking access used by, for example, a virtual machine to concrete instances of appropriate resources in a distributed computing system;
¶ 40: provisioning controller 109 can issue commands 162 and 162' to both the source node 106a and the destination node 106b ...;
Sampathkumar, Fig. 1 and ¶ 13: VM management server 105 manages hosts 120 as a cluster and includes a resource scheduling software;
¶ 31, teaching hypervisors as an example for the hardware abstraction layer;
¶ 13: Load measurer 112 periodically requests from each host 120 the resource utilization metrics being tracked therein).

18.	Regarding claims 16–20, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1–2, 4–5, and 8 , respectively. Therefore, they are rejected on the same basis as claims 1–2, 4–5, and 8 above, including the following rationale:

Bade and Sampathkumar teach/suggest:
“monitor infrastructure resources managed by a plurality of on-premise infrastructure controllers at an infrastructure management controller” as applied in rejecting claims 9–15 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 15, 2022